Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19   PageID.1   Page 1 of 25




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JANE MORRISSEY,
individually and on behalf of all
similarly-situated persons,

             Plaintiff,
                                              CASE NO. 2:19-cv-13027
v.

CCS SERVICES, PLLC d/b/a/ SILVER
TAX GROUP, d/b/a 1-800-LAW-FIRM
FEDERAL TAX DEFENSE, d/b/a 1-800-
LAW-FIRM NATIONAL TAX DEFENSE,
d/b/a 1-800-LAW-FIRM NATIONAL TAX
DEFENSE TEAM, d/b/a 1-800-LAW-FIRM
TAX DEFENSE, CHAD SILVER, and
CHORUS HR GROUP, LLC,

          Defendants.
_________________________________________________________________/

David R. Deromedi (P42093)
DICKINSON WRIGHT PLLC
Attorneys for Plaintiff
500 Woodward Avenue, Suite 4000
Detroit, Michigan 48226
Tel.: 313-223-2500
dderomedi@dickinsonwright.com
_________________________________________________________________/

 CLASS AND COLLECTIVE ACTION COMPLAINT: JURY DEMANDED
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19           PageID.2    Page 2 of 25




      Plaintiff Jane Morrissey (“Plaintiff”), individually and on behalf of all similarly

situated employees, by and through her attorneys, alleges for her Complaint as

follows:

                                    INTRODUCTION

      1.     Plaintiff brings this action against CCS Services, PLLC d/b/a Silver Tax

Group, d/b/a 1-800-Law-Firm Federal Tax Defense, d/b/a 1-800-Law-Firm National

Tax Defense, d/b/a 1-800-Law-Firm National Tax Defense Team, d/b/a 1-800-Law-

Firm Tax Defense (collectively “Silver Tax Group”), Chad Silver, individually

(“Silver”), and Chorus HR Group, LLC (“Chorus”) (hereinafter referred to

collectively as “Defendants”), for legal relief to redress unlawful violations of

Plaintiff’s rights under the Fair Labor Standards Act of 1938 (“FLSA” or “the Act”),

29 U.S.C. §§201, et seq., and specifically the collective action provision of the Act

found at §216(b), to remedy violations of the wage provisions of the FLSA by

Defendants which have deprived the Plaintiff, as well as others similarly-situated to

Plaintiff, of their lawful wages.

      2.     Plaintiff also brings this action against Defendants for legal relief to

redress unlawful violations of the Michigan Workforce Opportunity Wage Act

(hereinafter “MWOWA”), Mich. Comp. Law. § 408.411 et seq., pursuant to Rule 23

of the Federal Rules of Civil Procedure

                                           2
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19          PageID.3    Page 3 of 25




      3.     Other current and former employees of Defendants are also entitled to

receive their proper hourly unpaid wages and/or overtime compensation for the

reasons alleged in this Complaint. Plaintiff is permitted to maintain this action “for

and on behalf of [herself] and other employees similarly-situated.” 29 U.S.C. §216(b).

      4.     This action is brought to recover unpaid hourly and overtime

compensation owed to the Plaintiff and all current and former employees of

Defendants who are similarly-situated to the Plaintiff, pursuant to the FLSA. The

Plaintiff and the collective group of similarly-situated employees are, or have been,

employed by Defendants within the three year period prior to the filing of this

Complaint, up through the present (the “Recovery Period”).

      5.     During the Recovery Period, Defendants committed violations of the

FLSA by requiring and/or suffering or permitting their non-exempt employees,

including Plaintiff, to routinely work more than 40 hours per week without payment of

overtime compensation.

      6.     Plaintiff and all similarly-situated employees who elect to participate in

this action seek unpaid compensation, an equal amount of liquidated damages,

attorneys’ fees, and costs pursuant to 29 U.S.C. §216(b).

      7.     Plaintiff and all similarly-situated employees are similarly entitled to

relief pursuant to MWOWA and Rule 23 of the Federal Rules of Civil Procedure.

                                          3
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19             PageID.4    Page 4 of 25




                                   THE PARTIES

                                     The Plaintiff

      8.     Plaintiff Jane Morrissey currently resides in Florida and is a citizen of the

United States.     Plaintiff Morrissey was employed by the Defendants from

approximately March 6, 2017 through February 15, 2019, as a Settlement Officer or a

Senior Settlement Officer. During the entirety of her employment, Plaintiff worked

remotely from her home in Florida using equipment provided by Defendants.

      9.     During her employment with Defendants, Plaintiff worked as a non-

exempt employee with the job titles of Settlement Officer and Senior Settlement

Officer. Plaintiff routinely worked more than 40 hours each workweek. Even though

she was non-exempt and worked a substantial number of overtime hours, Defendants

failed to pay Plaintiff overtime compensation as required by the FLSA or MWOWA.

      10.    Plaintiff’s job was to field incoming calls from potential clients who

owed back taxes to the Internal Revenue Service (“IRS”). It was Plaintiff and other

similarly-situated individuals’ jobs to sell Silver Tax Group’s services to these

individuals in order to get them to retain Silver Tax Group to assist them with the IRS.

      11.    At all times material to this action, the Plaintiff and all similarly-situated

members of this collective action were employees of Defendants as defined by

§203(e)(1) of the FLSA.

                                            4
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19             PageID.5    Page 5 of 25




      12.    At all times material to this action, the Plaintiff and all similarly-situated

members of this class action were employees of Defendants as defined by Mich.

Comp. Law §408.412.

      13.    Plaintiff worked for the Defendants within the territory of the United

States within the three-year period preceding the filing of this lawsuit.

      14.    Plaintiff was a non-exempt employee covered by the overtime provisions

of §207 of the FLSA throughout the Recovery Period during which she was employed

by Defendants.

      15.    Plaintiff was a non-exempt employee covered by the overtime provisions

of 408.414a of the MWOWA throughout the Recovery Period.

                                   The Defendants

      16.    Defendant Silver Tax Group is organized under the laws of the State of

Michigan, with its principal office located in Pontiac, Michigan.

      17.    Defendant Silver Tax Group, is a law firm specializing in assisting

individuals in dealing with the IRS.         According to the At-Will Employment

Agreement presented to Plaintiff and dated June 28, 2017:

      [CCS Services, PLLC] is a Michigan based Tax firm comprised of a team of
      National Tax Defense Professionals and assistants representing taxpayers all
      over the United States. Employer [i.e., CCS Services, PLLC], has handled
      thousands of cases and its Tax Resolution services are very effective and
      expansive; doing business throughout all states in the United States of America

                                            5
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19         PageID.6   Page 6 of 25




      operating under of these names or assumed names (as maybe changed,
      modified, added to, amended or canceled from time to time):

      CCS Services, PLLC, Silver Tax Group, 1-800-Law-Firm Tax Defense, 1-800-
      Law-Firm Federal Tax Defense, d/b/a 1-800-Law-Firm National Tax Defense,
      d/b/a 1-800-Law-Firm National Tax Defense Team.

      18.    According to Defendant Silver Tax Group’s website: “If you are being

threatened by the IRS, it is a serious situation that requires quick action. We can

provide you with the emergency assistance you need. Within 24 hours, we can stop

the IRS from garnishing your wages, placing a levee on your bank accounts or taking

other damaging actions.”

      19.    Defendant Silver Tax Group’s website further states: “You Need a Tax

Attorney: Taking on the IRS alone is a bad idea if for no other reason than you don’t

know what you don’t know. You may also be thinking about working with a tax

resolution service to take care of your IRS issues. This is also a bad idea.” The

website goes on to say: “What should you do? Put an experienced tax attorney on

your side. At Silver Tax Group, you will be dealing with a lawyer who has taken on

the IRS and won for clients across the nation. Not only will you receive the

representation you need during a difficult time, you will have the one-on-one service

you deserve. We answer our phones 24/7 and are always available to answer your

questions and put your mind at ease as the process unfolds.” (Emphasis added).


                                         6
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19           PageID.7    Page 7 of 25




      20.    The Silver Tax Group website identifies its “experienced team” as

follows: “The attorneys of our firm — led by Chad C. Silver — bring more than four

decades of federal tax defense experience to the legal matters facing our clients. For a

competitive price, they can help you find an efficient resolution to your tax issues and

keep the IRS from pushing you around. Learn more about our attorneys by clicking

on the links below.” The only link on the website related to the “experienced team” is

to Defendant Chad Silver’s biography.

      21.    Upon information and belief, throughout the Recovery Period, Defendant

Chad Silver owned Silver Tax Group. Chad Silver exercised supervisory authority

and day-to-day control over the Plaintiff and over other present and former non-

exempt employees who are similarly-situated to Plaintiff throughout the Recovery

Period. Defendant Chad Silver used his position and authority with Silver Tax Group

to devise, institute, promulgate, enforce, approve and/or ratify the policy and practice

of depriving Plaintiff and other similar-situated employees of their lawful overtime

pay for his personal financial benefit.

      22.    During the Recovery Period, Defendant Chad Silver hired or fired

employees, and/or had the authority to hire and fire them, established pay levels and

compensation policies for Silver Tax Group employees and made other decisions

which affected the terms and conditions of work for employees such as the Plaintiff.

                                           7
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19           PageID.8    Page 8 of 25




      23.    Defendant Chad Silver made the decision to not pay the Plaintiff and

similarly-situated employees 150% of their regular hourly rates for the overtime hours

they worked in excess of 40 hours in a given workweek.

      24.    During all or part of the Recovery Period, Defendant Chad Silver

enforced, approved and/or ratified a policy and practice of failing to pay Plaintiff and

other similarly-situated employees overtime pay at the rate of time and one-half their

regular hourly rates as required by the FLSA and MWOWA.

      25.    Throughout the Recovery Period, Defendant Chad Silver knew that the

law required that employees of the Defendants be paid overtime pay at the rate of

150% of their regular hourly rates for hours worked in excess of forty hours in a

workweek.

      26.    Upon information and belief, during the Recovery Period, Chorus HR

Group managed and supervised The Silver Tax Group’s Human Resources.

      27.    Defendant Chorus was a joint employer of Plaintiff and other similarly-

situated employees during the Recovery Period.

      28.    Defendants are subject to personal jurisdiction in the State of Michigan

for purposes of this lawsuit.

      29.    At all times material to this action, Silver Tax Group, has been an

enterprise engaged in commerce or in the production of goods for commerce as

                                           8
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19           PageID.9    Page 9 of 25




defined by §203(s)(1) of the FLSA, and has had a gross volume of sales which has

exceeded $500,000.

      30.    At all times material to this action, Silver Tax Group has been an

“employer” of the Plaintiff and all similarly-situated members of this collective action

as defined by §203(d) of the FLSA.

      31.    At all times material to this action, Chad Silver has been an “employer”

of the Plaintiff and all similarly-situated members of this collective action defined by

§203(d) of the FLSA.

      32.    At all times material to this action, Chorus has been an “employer” of the

Plaintiff and all similarly-situated members of this collective action as defined by

§203(d) of the FLSA.

      33.    At all times material to this action, the Silver Tax Group has been an

“employer” of the Plaintiff and all similarly-situated members of this class action as

defined by Mich. Comp. Law §408.412.

      34.    At all times material to this action, Chad Silver has been an “employer”

of the Plaintiff and all similarly-situated members of this class action as defined by

Mich. Comp. Law §408.412.




                                           9
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19           PageID.10    Page 10 of 25




      35.      At all times material to this action, Chorus has been an “employer” of the

Plaintiff and all similarly-situated members of this class action as defined by Mich.

Comp. Law §408.412.

      36.      Throughout the Recovery Period, the overtime provisions set forth in

§207 of the FLSA apply to the Defendants such that the Defendants owe their non-

exempt employees overtime pay for each hour they work in excess of 40 hours in a

workweek.

      37.      Throughout the Recovery Period, the overtime provisions set forth in

§408.414a of the MWOWA apply to the Defendants such that the Defendants owe

their non-exempt employees overtime pay for each hour they work in excess of 40

hours in a workweek.

                           JURISDICTION AND VENUE

      38.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §1331 (federal question jurisdiction); and 29 U.S.C. §216(b) (FLSA).

      39.      This Court has supplemental jurisdiction over this action pursuant to 28

U.S.C. §1367 over Plaintiff’s MWOWA and other state law claims because such

claims are so related to the FLSA claims that the form part of the same case or

controversy.



                                           10
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19            PageID.11    Page 11 of 25




      40.    Venue is proper in the Eastern District of Michigan under 28 U.S.C.

§1391(b)-(c).

                            FACTUAL ALLEGATIONS

      41.    Defendants have intentionally and repeatedly engaged in a practice of

improperly and unlawfully failing to pay their non-exempt employees overtime pay

including, but not limited to, the Plaintiff and the collective group of similarly-situated

employees who worked for Defendants in violation of the provisions of the FLSA,

MWOWA, and corresponding federal regulations.

      42.    Specifically, Defendants have intentionally and repeatedly engaged in the

practice of failing to pay their non-exempt employees, including the Plaintiff, at the

required rate of time and one-half their regular hourly rate of pay, in violation of the

provisions of the FLSA and MWOWA.

      43.    In particular, Defendants requested and/or “suffered or permitted”

Plaintiff and all other similarly-situated employees to work without proper

compensation in violation of the FLSA and clear regulatory provisions and guidelines

applicable to their operations. For instance, 29 C.F.R. §785.11 provides in pertinent

part that “[w]ork not requested but suffered or permitted is work time. For example,

an employee may voluntarily continue to work at the end of the shift. . . . The reason

is immaterial. The employer knows or has reason to believe that he is continuing to

                                            11
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19         PageID.12    Page 12 of 25




work and the time is working time.” Moreover, 29 C.F.R. §785.13, titled “Duty of

Management,” provides in pertinent part that “[i]n all such cases it is the duty of the

management to exercise its control and see that the work is not performed if it does

not want it to be performed. It cannot sit back and accept the benefits without

compensating for them.” These regulations applied to, and continue to apply to,

Defendants.

      44.     Beginning in 2016, and continuing through 2018, Plaintiff was scheduled

to work either from 8 a.m. through 5 p.m., or 11 a.m. through 8 p.m., five (5) days a

week, depending on the shift she was assigned. Customarily, Plaintiff was not able to

take an uninterrupted thirty (30) minute break during her shift.

      45.     Plaintiff customarily worked past the end of her scheduled shift to

complete calls with potential customers.

      46.     On days when Plaintiff worked from 8 a.m. through 5 p.m. and a fellow

Settlement Officer or a Senior Settlement Officer reported they would not be able to

work, Plaintiff would work a double shift at Defendants’ request.

      47.     Up until November 2018, one weekend a month, Plaintiff was required to

work on Saturday and Sunday from 8 a.m. until 8 p.m. Plaintiff was then required to

work on the Monday following the weekend she worked, and continue working



                                           12
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19        PageID.13   Page 13 of 25




through Friday of that week. Thus, once a month for approximately sixteen (16)

months, Plaintiff was required to work twelve (12) consecutive days.

      48.      Beginning in November 2018, Defendants did away with the Sunday

shift, however Plaintiff was still required to work one Saturday a month from 8 a.m.

until 8 p.m.

      49.      Plaintiff specifically recalls working Memorial Day weekend in both

2017 and 2018. She was required to work from 8 a.m. to 8 p.m. on Saturday, Sunday

and Monday of Memorial Day weekend, and then resume her normal work schedule

on the Tuesday after Memorial Day.

      50.      Throughout her employment with Defendants, Plaintiff worked remotely

from her home in Florida using equipment provided by Defendants, including a

personal computer loaded with applications from which she was able to do her job, as

well as a specific phone system (ShorTel) that included a physical phone for her use.

In order to perform her job duties, Plaintiff needed to be logged into Defendants’

computer and phone systems. “Leads” or potential clients were directed to employees

(such as Plaintiff) who were logged into Defendants’ computer and phone systems.

Records from these systems would demonstrate when, and for how long and how

often, Plaintiff and other similarly-situated individuals were logged into the system

and working.

                                         13
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19           PageID.14    Page 14 of 25




      51.    Defendants also used the application SalesForce in order to track calls

and contact with customers. Records from SalesForce would also demonstrate when,

and for how long and how often, Plaintiff and other similarly-situated individuals

were working for Defendants.

      52.    Using a program called Right Signature, Plaintiff and other similarly-

situated individuals who were working for Defendants would prepare contracts for

clients to sign if they decided to retain Silver Tax Group. Plaintiff and other similarly-

situated individuals who were working for Defendants had little to no discretion to

alter these contracts. Such contracts would then be transmitted to clients to sign

electronically using the program DocuSign, also provided by Defendants.

      53.    Without providing notice, and contrary to applicable law, Defendants

recorded calls with potential clients.

      54.    Plaintiff’s last day of employment with Defendant was February 15,

2019. Plaintiff contends she was constructively discharged, while Defendants contend

she voluntarily resigned. In a letter dated February 18, 2019, Leslie Holland

(“Holland”), Silver Tax Group’s Director of Operations, stated, in relevant part:

“Silver Tax Group and Chorus HR Group have accepted your voluntarily resignation”

(emphasis added). A true and correct copy of this letter is attached hereto as Exhibit

1.

                                           14
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19         PageID.15    Page 15 of 25




        55.   After Plaintiff’s employment with Defendants ceased, counsel for

Defendants instructed Plaintiff to return the following: 1) computer tower; 2)

monitor; 3) keyboard; 4) mouse; 5) desk phone; 6) headset; and 7) cell phone. All

equipment belonging to Defendants was returned by Plaintiff on or around March 18,

2019.

        56.   Many of the contracts Plaintiff and other similarly-situated individuals

who were working for Defendants drafted were to be paid to Defendants residually

over time as services were provided. Plaintiff and other similarly-situated individuals

who were working for Defendants were entitled to commissions on these residually

paid funds. Despite the fact that contracts Plaintiff had secured were continuing to be

paid to Defendants, Plaintiff has not received any commissions she is owed from

Defendants since December 2018.

        57.   On December 10, 2018, Plaintiff emailed Holland regarding her

compensation and specifically inquired about her compensation as follows: “Please

confirm I am supposed to be a non-exempt employee and with a small base +

commission – not a ‘bonus.’” A true and correct copy of this email is attached hereto

as Exhibit 2.

        58.   After sending this email, Holland told Plaintiff orally that, under

Michigan law, her compensation needed to be classified as a bonus rather than a

                                          15
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19         PageID.16    Page 16 of 25




commission because it was against the law for Defendants to solicit business. Neither

Holland, nor anyone employed by Defendants, ever told Plaintiff she was an exempt

employee during her employment.

      59.     Conservatively, Plaintiff worked at least sixty (60) hours per week for

Defendants, but was not paid at time and one-half her regular hourly rate as required

by the FLSA and MWOWA for the hours she worked in excess of 40 in a workweek.

      60.     Plaintiff’s experience is typical of other employees who worked for

Defendants.

                    SCOPE OF DEFENDANTS’ LIABILITY

      61.     Throughout the Recovery Period, Defendant Chad Silver had operational

control over the business activities and operations of Silver Tax Group, including

control over the employees they employed.

      62.     In particular, Defendant Chad Silver directed and controlled work

performed by the Plaintiff and all similarly-situated employees who worked for him,

or had the right to direct and control their work, and implemented, approved, and/or

ratified the policy of not paying proper overtime pay to Plaintiff and other similarly-

situated employees.

      63.     Throughout the Recovery Period, Defendant Chad Silver was fully aware

of the fact that Plaintiff and other similarly-situated employees were not paid at the

                                          16
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19        PageID.17    Page 17 of 25




rate of time and one-half their regular hourly rate of pay for all the hours worked in

excess of 40 in a workweek.

      64.    Accordingly, Defendant Chad Silver acted “directly or indirectly in the

interest of an employer in relation to” the Plaintiff and other similarly-situated

employees within the meaning of §203(d) of the FLSA, and is thus individually and

personally liable for the unpaid wages, liquidated damages, costs and attorneys’ fees,

and all other relief sought herein.

      65.    On information and belief, there are other similarly-situated present and

former employees of Defendants during the Recovery Period who have been

improperly compensated in violation of the FLSA and MWOWA and who would

benefit from the issuance of court-supervised notice of the present action. Those

similarly-situated employees are known to Defendants and are readily identifiable and

locatable through Defendants’ records. Specifically, all current and former employees

should be notified who, at any time during the Recovery Period, have been “suffered

or permitted to work” for Defendants without receiving their proper and lawful

overtime wages.

      66.    Plaintiff asserts her FLSA claims pursuant to 29 U.S.C. §216(b) as a

collective action on behalf of the following opt-in collective class members:



                                         17
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19         PageID.18     Page 18 of 25




      All current and former non-exempt employees of Defendants for the
      Recovery Period, who were employed as, held, or performed the duties
      of Settlement Officer or a Senior Settlement Officer (the “Collective
      Class”).

      67.    Plaintiff seeks to pursue her FLSA claim on behalf of all individuals who

opt into this action pursuant to 29 U.S.C. §216(b).

      68.    Plaintiff and the Collective Class are “similarly situated” as that term is

defined in 29 U.S.C. §216(b) because, inter alia, Defendants did not pay them for all

hours worked, as mandated by the FLSA.

      69.    All, or virtually all, of the legal and factual issues that will arise in

litigating these collective action claims are common to Plaintiff and the Collective

Class. These issues include: 1) whether and to what extent Defendant did not pay for

all hours worked; 2) whether and to what extent these unpaid hours include hours

worked over forty (40) in a week; and, 3) whether and to what extent such overtime

hours were compensated at one and one-half times the regular rate of pay.

      70.    Plaintiff also brings this action on her own behalf and, pursuant to Rule

23 of the Federal Rules of Civil Procedure based on her allegations regarding

Defendants violations of the MWOWA, on behalf of the following individuals:

      All current and former non-exempt employees of Defendants for the
      Recovery Period, who were employed as, held, or performed the duties
      of a Settlement Officer or a Senior Settlement Officer (the “Rule 23
      Class”).

                                          18
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19         PageID.19     Page 19 of 25




       71.   Plaintiff is a member of the class she seeks to represent.

       72.   The Rule 23 Class is sufficiently numerous that joinder of all members is

impractical, satisfying Fed. R. Civ. P. 23(a)(1).

       73.   All members of the Rule 23 Class share the same pivotal questions of law

and fact, thereby satisfying Fed. R. Civ. P. 23(a)(2). Specifically, all members of the

Rule 23 Class share the questions of: 1) whether and to what extent Defendants did

not pay for all hours worked; 2) whether and to what extent these unpaid hours

include hours worked over forty (40) in a week; and, 3) whether and to what extent

such overtime hours were compensated at one and one-half times the regular rate of

pay.

       74.   Plaintiff’s claims are typical of the claims of the Rule 23 Class, thus

satisfying Fed. R. Civ. P. 23(a)(3). Defendants’ failure to pay for all time worked was

not the result of any Plaintiff-specific circumstances.        Rather, it arose from

Defendants’ common payroll policies, which Defendant applied to all Settlement

Officers or Senior Settlement Officers.

       75.   Plaintiff will fairly and adequately represent and protect the interests of

the Rule 23 Class. Further, Plaintiff has retained competent counsel experienced in




                                          19
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19          PageID.20     Page 20 of 25




representing classes of employees against her employers related to her employers’

failure to pay them properly under the law, thus satisfying Fed. R. Civ. P. 23(b)(2).

      76.    By consistently failing to pay their employees for all hours worked,

Defendants have created a scenario where questions of law and fact common to Rule

23 Class members predominate over any questions affecting only individual members.

Thus, a class action is superior to other available methods for fair and efficient

adjudication of this matter. Accordingly, Plaintiff is entitled to pursue her claims as a

class action, pursuant to Fed. R. Civ. P. 23(b)(3).

                       COUNT ONE: FLSA VIOLATIONS

      77.    Plaintiff repeats and incorporates by reference the allegations contained

in Paragraphs 1-76 herein. By their actions alleged herein, Defendants willfully,

knowingly, and/or recklessly violated the provisions of the FLSA and corresponding

federal regulations.

      78.    Defendants willfully and intentionally engaged in a widespread pattern

and practice of violating the provisions of the FLSA, as detailed herein, by

endeavoring to prevent the proper compensation of Plaintiff and other present and

former, similarly-situated employees in accordance with §207 of the FLSA.




                                           20
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19          PageID.21    Page 21 of 25




      79.    As a result of Defendants’ violations of the FLSA, Plaintiff, as well as all

others similarly-situated, has suffered damages by failing to receive their lawful

overtime wages in accordance with §207 of the FLSA.

      80.    Defendants have made no good faith effort to comply with the FLSA

with respect to their compensation of Plaintiff or other similarly-situated employees.

      81.    Defendants’ willful conduct is evidenced by its treatment of Plaintiff.

      82.    As a result of the unlawful acts of Defendants, Plaintiff and all persons

similarly-situated to Plaintiff have been deprived of their rightful hourly and/or

overtime compensation in an amount to be determined at trial, and are entitled to

recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

costs, and all other compensation and relief permitted by applicable law.

      83.    Pursuant to 29 U.S.C. §216(b), a Consent to participate in this action

signed by the Plaintiff is attached hereto as Exhibit 3.

                   COUNT TWO: MWOWA VIOLATIONS

      84.    Plaintiff repeats and incorporates by reference the allegations contained

in Paragraphs 1-83 herein. By their actions alleged herein, Defendants willfully,

knowingly, and/or recklessly violated the provisions of the MWOWA.

      85.    Defendants willfully and intentionally engaged in a widespread pattern

and practice of violating the provisions of the MWOWA, as detailed herein, by

                                          21
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19          PageID.22     Page 22 of 25




endeavoring to prevent the proper compensation of Plaintiff and other present and

former, similarly-situated employees in accordance with Mich. Comp. Law. §

408.41a.

      86.    As a result of Defendants’ violations of the MWOWA, Plaintiff, as well

as all others similarly-situated, has suffered damages by failing to receive their lawful

overtime wages in accordance with Mich. Comp. Law. § 408.414a.

      87.    Defendants have made no good faith effort to comply with the MWOWA

with respect to their compensation of Plaintiff or other similarly-situated employees.

      88.    Defendants’ willful conduct is evidenced by its treatment of Plaintiff.

      89.    As a result of the unlawful acts of Defendants, Plaintiff and all persons

similarly-situated to Plaintiff have been deprived of their rightful hourly and/or

overtime compensation in an amount to be determined at trial, and are entitled to

recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

costs, and all other compensation and relief permitted by applicable law.

                 COUNT THREE: BREACH OF CONTRACT

      90.    Plaintiff repeats and incorporates by reference the allegations contained

in Paragraphs 1-89 herein.




                                           22
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19          PageID.23    Page 23 of 25




      91.    At present, Plaintiff brings this claim solely on behalf of herself, pending

further investigation as to whether Defendants have engaged in similar wrongful

conduct with other members of the proposed class.

      92.    Plaintiff entered into a compensation agreement with Defendants

whereby Defendants agreed to pay Plaintiff a commission for all contracts she secured

from clients who decided to utilize Silver Tax Group’s services.

      93.    This agreement was made between parties capable of contracting and

contained mutual obligations and valid consideration.

      94.    Plaintiff performed all conditions precedent, if any, required of her under

this agreement.

      95.    Defendants failed and refused to perform their obligations in accordance

with the terms and conditions of the agreement by failing to pay Plaintiff for all

commissions earned since December 2018.

                   COUNT FOUR: UNJUST ENRICHMENT

      96.    Plaintiff repeats and incorporates by reference the allegations contained

in Paragraphs 1-95 herein.

      97.    At present, Plaintiff brings this claim solely on behalf of herself, pending

further investigation as to whether Defendants have engaged in similar wrongful

conduct with other members of the proposed class.

                                          23
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19         PageID.24    Page 24 of 25




       98.    Defendants were obligated to pay Plaintiff for all commissions earned.

       99.    Because of the wrongful activities described above, Defendants have

received the benefit of Plaintiff’s work and have therefore received money belonging

to the Plaintiff.

       100. Defendants were aware of and appreciated the benefit Plaintiff conferred.

       101. Defendants have been unjustly enriched as a result of their retaining

commissions earned by Plaintiff. It would be unjust to allow Defendants to enjoy the

fruits of Plaintiff’s labor without proper compensation.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly-

situated persons, pray for the following relief:

       A.     An order permitting this litigation to proceed as a collective action

pursuant to 29 U.S.C. §216(b) and a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure;

       B.     Prompt notice, pursuant to 29 U.S.C. §216(b) and Rule 23 of the Federal

Rules of Civil Procedure, of this litigation to all potential members of the Collective

Class and the Rule 23 Class;

       C.     A judgment against Defendants and in favor of Plaintiff, and those she

seeks to represent, for compensation for all unpaid and underpaid wages that

                                          24
Case 2:19-cv-13027-PDB-MJH ECF No. 1 filed 10/15/19           PageID.25    Page 25 of 25




Defendants have failed and refused to pay in violation of the FLSA and/or Michigan

law;

       D.    Prejudgment interest to the fullest extent permitted under the law;

       E.    Liquidated damages to the fullest extent permitted under the FLSA and

MWOWA;

       F.    Litigation costs, expenses, and attorneys’ fees to the fullest extent

permitted under the FLSA and MWOWA; and,

       G.    Such other, further legal and equitable relief, including but not limited to,

any injunctive and/or declaratory relief to which they may be entitled.


                                                DICKINSON WRIGHT PLLC


                                                By: /s/ David R. Deromedi
                                                    David R. Deromedi (P42093)
                                                Attorneys for Plaintiff
                                                500 Woodward Avenue, Suite 4000
                                                Detroit, Michigan 48226
                                                Tel.: 313-223-2500
                                                dderomedi@dickinsonwright.com




NASHVILLE 89190-1 700737v3




                                           25
